Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00689-CR

                                    Derrick Wayne HUNT,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR10485
                       The Honorable Melisa Skinner, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA.

       In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to assess court costs in the amount of $334 and to delete any assessment for attorney’s
fees. The trial court’s judgment is AFFIRMED AS MODIFIED.

       SIGNED May 28, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice